DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
 An amendment was received and entered on 10/5/2020.
Claim 6 was added.
Claims 1-6 are pending and under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 61/818442, 61/823826, 61/843887, 61/871673, 61/880790, 61/976991, and 61/986867 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these provisional applications discloses the combination of an oligonucleotide consisting of 16 to 20 linked nucleosides and comprising at least 8 contiguous nucleobases of instant SEQ ID NO: 8 and the conjugate group disclosed in claim 1.  The ‘442, ‘826, and ‘887 do not disclose the conjugate group set forth in instant claim 1. Accordingly, the effective filing date for the instant claims is considered to be 5/1/2014, the filing date of PCT/US2004/036463 of which this application is a continuation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as
being anticipated by Swayze et al (US 20130035366, of record).
Swayze claimed a comprising a single-stranded modified oligonucleotide consisting of 20 linked nucleosides and having a nucleobase sequence consisting of the nucleobase sequence of SEQ ID NO: 807, wherein the modified oligonucleotide is at least 96% complementary over its entire length with a nucleic acid encoding hepatitis B virus (HBV) and at least one nucleoside of the modified oligonucleotide comprises a modified sugar. See claim 1. The nucleobase sequence of Swayze SEQ ID NO: 807 is identical to instant SEQ ID NO: 8. 
Swayze indicated that the oligonucleotides of the invention could be conjugated to one or more moieties to enhance cellular uptake, such as carbohydrates (paragraph 519).
Thus Swayze anticipated claim 2.

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they do not apply to the rejection set forth above since Swayze discloses SEQ ID NO: 8, as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al (US 20130035366, of record) as applied to claim 2 above, and further in view of Chen et al (US 20110124853, of record) and Prakash et al (WO 2014/205451, of record).
Swayze claimed a comprising a single-stranded modified oligonucleotide consisting of 20 linked nucleosides and having a nucleobase sequence consisting of the nucleobase sequence of SEQ ID NO: 807, wherein at least one nucleoside of the modified oligonucleotide comprises a modified sugar. See claim 1. The nucleobase sequence of Swayze SEQ ID NO: 807 is identical to instant SEQ ID NO: 8. 
Swayze also disclosed a modified oligonucleotide that consists of 20 linked nucleosides having the nucleobase sequence of SEQ ID NO: 807 and comprises: a gap segment consisting of ten linked deoxynucleosides; a 5' wing segment consisting of 5 linked nucleosides; and a 3' wing segment consisting of 5 linked nucleosides; wherein the gap segment is positioned between the 5' wing segment and the 3' wing segment, wherein each nucleoside of each wing segment comprises a 2'-O-methoxyethyl sugar, wherein each internucleoside linkage of the modified oligonucleotide is a phosphorothioate linkage, and wherein each cytosine of the modified oligonucleotide is 
Regarding instant claim 6, Swayze also disclosed a version of SEQ ID NO: 807 which was a 6-10-4 2’-MOE gapmer with a full phosphorothioate backbone and in which each cytosine was a 5-methycytosine.  See paragraph 593 at page 108, 8th line of the paragraph in the left column, and the ninth through fifth lines from the bottom of the right column, as well as  the last sentence of the paragraph (on page 109).  See also Table 33 at page (see Table 33 at page 120 sixth line from the bottom of the page.
Swayze also claimed methods of using the compound of claim 1 to treat an HBV-related disease (see claims 48, 52, and 55-57).
While Swayze indicated that the oligonucleotide could be conjugated to one or
more moieties to enhance cellular uptake, such as carbohydrates (paragraph 519), Swayze did not teach the conjugate group of instant claim 3.
Chen taught the use of galactosamine conjugation to direct delivery of ribozymes to liver via the asialoglycoprotein receptor. See e.g. abstract and paragraphs 5 and 625.
Prakash taught conjugate groups comprising N-acetyl galactosamine groups for delivering oligonucleotides to liver via the asialoglycoprotein receptor.  See page abstract, page 73, lines 22-26 of either the WIPO document or the priority document (US 61/871683).  In particular, Prakash envisioned the use of three N-acetyl galactosamine ligands (page 74, lines 2-3 of either document). Such conjugates could be of the same structure as the instantly claimed conjugate group.  See WIPO document at page 85, line 5, page 86, line 5, page 94, lines 1-5, and claims 106, 123, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the oligonucleotides of Swayze with the conjugate group of Prakash.  One would have been motivated to modify the oligonucleotide with a conjugate of Prakash because modifications of oligonucleotides with N-acetyl-galactosamine residues had been shown to facilitate the delivery of the oligonucleotides to liver (see Chen).  One would have been motivated to modify the oligonucleotide for delivery to liver because the oligonucleotide was intended to treat hepatitis. One would have been motivated to select the specific conjugate structure shown in instant claims 1 and 3 because this structure is disclosed throughout the Prakash document, including in the claims.  Moreover, the combination of these elements would have been no more than the combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A).
Thus the invention as a whole was prima facie obvious.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al (US 20200190520) In view of Chen et al (US 20110124853, of record) and Prakash et al (WO 2014/205451, of record).
The ‘520 document is a continuation of US 20130035366 cited in the rejection above, and so comprises the same disclosure. SEQ ID NOO: 807 is disclosed as a 5-10-5 2’-MOE (Table 24) and as a 6-10-4 gapmer (Table 33) where each gapmer comprises a phosphorothioate backbone and 5-methylcytosines. The ‘520 document 
The oligomer of Swayze ‘520 was not conjugated to a tri-GalNAc ligand as recited in instant claim 1.
Chen taught the use of galactosamine conjugation to direct delivery of ribozymes to liver via the asialoglycoprotein receptor. See e.g. abstract and paragraphs 5 and 625.
Prakash taught conjugate groups comprising N-acetyl galactosamine groups for delivering oligonucleotides to liver via the asialoglycoprotein receptor.  See page abstract, page 73, lines 22-26 of either the WIPO document or the priority document (US 61/871683).  In particular, Prakash envisioned the use of three N-acetyl galactosamine ligands (page 74, lines 2-3 of either document). Such conjugates could be of the same structure as the instantly claimed conjugate group.  See WIPO document at page 85, line 5, page 86, line 5, page 94, lines 1-5, and claims 106, 123, and 126. See t(US 61/871683) at page 84, line 5, page 85, line 5, and claims 106, 109, 123, and 126.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the oligonucleotides of Swayze ‘520 with the conjugate group of Prakash.  One would have been motivated to modify the oligonucleotide with a conjugate of Prakash because modifications of oligonucleotides with N-acetyl-galactosamine residues had been shown to facilitate the delivery of the oligonucleotides to liver (see Chen).  One would have been motivated to modify the oligonucleotide for delivery to liver because the oligonucleotide was intended to treat HBV-related disease (Swayze claim 50). One would have been motivated to select the specific conjugate 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they do not apply to the rejection set forth above since the cited references disclose antisense oligomers consisting of instant SEQ ID NO: 8 and gapmers thereof, as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 5 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9145558. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant application is a continuation of the '558 patent. 

instantly recited conjugate group. Nucleobases 1583 to 1602 of SEQ ID NO: 1 are the
complement of instant SEQ ID NO: 3 and comprise 18 contiguous nucleotides of instant SEQ ID NO: 8.  Thus claim 1 was prima facie obvious. With regard to instant claim 5, see ‘558 claim 18 which renders obvious all 5-10-5 2’-MOE gapmers in the interval of nucleobases 1583 to 1602 of SEQ ID NO: 1. 

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-42, 45, and 48-60 of copending Application No. 16/522490 (reference application) in view of Chen et al (US 20110124853, of record) and Prakash et al (WO 2014/205451, of record). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The ‘490 application claimed a compound comprising a modified oligonucleotide consisting of 10 to 30 linked nucleosides having a nucleobase sequence comprising a
portion of at least 8 contiguous nucleobases 100% complementary to an equal length portion of nucleobases 1577-1606 wherein the nucleobase sequence of the modified oligonucleotide is complementary to SEQ ID NO:1. See claim 37.  The compound may 
	The ‘490 application did not claim a gapmer version of SEQ ID NO: 807 with a gap segment consisting of linked deoxynucleosides; a 5' wing segment consisting of linked nucleosides; and a 3' wing segment consisting of linked nucleosides; wherein the gap segment is positioned between the 5' wing segment and the 3' wing segment and wherein each nucleoside of each wing segment comprises a 2'-O-methoxyethyl modified sugar. However, the ‘490 application claimed a gapmer version of closely related SEQ ID NO: 226, and it would have been obvious to have made similar modifications to SEQ ID NO: 807 as these were within the scope of claim 37 and those of ordinary skill appreciated that such gapmer oligonucleotides provided improved stability and performance. Regarding claim 6, and the 6-10-4 2’-MOE configuration, the precise number of modified nucleotides in each gapmer wing is considered to be a matter of design choice and one of ordinary skill would have arrived at the instantly claimed configuration in the process of optimizing performance.  Thus this pattern was considered to be obvious in the absence of secondary considerations.
The oligomer of the ‘490 application was not conjugated to a tri-GalNAc ligand as recited in instant claim 1.
e.g. abstract and paragraphs 5 and 625.
Prakash taught conjugate groups comprising N-acetyl galactosamine groups for delivering oligonucleotides to liver via the asialoglycoprotein receptor.  See page abstract, page 73, lines 22-26 of either the WIPO document or the priority document (US 61/871683).  In particular, Prakash envisioned the use of three N-acetyl galactosamine ligands (page 74, lines 2-3 of either document). Such conjugates could be of the same structure as the instantly claimed conjugate group.  See WIPO document at page 85, line 5, page 86, line 5, page 94, lines 1-5, and claims 106, 123, and 126. See t(US 61/871683) at page 84, line 5, page 85, line 5, and claims 106, 109, 123, and 126.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the oligonucleotides of the ‘490 patent with the conjugate group of Prakash.  One would have been motivated to modify the oligonucleotide with a conjugate of Prakash because modifications of oligonucleotides with N-acetyl-galactosamine residues had been shown to facilitate the delivery of the oligonucleotides to liver (see Chen).  One would have been motivated to modify the oligonucleotide for delivery to liver because the oligonucleotide was intended to treat HBV-related disease (claim 50). One would have been motivated to select the specific conjugate structure shown in instant claim 26 because this structure is disclosed throughout the Prakash document including in the claims.  Moreover, the combination of these elements would have been no more than the combination of prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A).
prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding US 9145558 are unpersuasive with regard to claims 1 and 5 for the reasons set forth in the rejection. Instant claims 1 continues to embrace an oligonucleotide consisting of instant SEQ ID NO: 3, as disclosed in the ‘558 claims. Instant claim 5 is obvious in view of ‘558 claim 18 which accounts for all 5-10-5 2’-MOE gapmers in the interval of nucleobases 1583 to 1602 of SEQ ID NO: 1.
Applicant’s arguments regarding the rejection over copending 16/522490 are unpersuasive for the reasons set forth in the rejection. SEQ ID NO: 807 of the ‘490 application is identical to instant SEQ ID NO: 8.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635